Citation Nr: 0915831	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-38 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
service connected back disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran was afforded a January 2009 Travel Board 
hearing before the undersigned Veterans Law Judge. A 
transcript of the hearing is associated with the record. 


FINDINGS OF FACT

1. The Veteran's service connected back disability is not 
productive of a limitation of motion in the forward flexion 
of less than 60 degrees, nor is it productive of 
incapacitating episodes. 

2. By a June 1997 Board decision, the Board denied the 
Veteran's claim of service connection for bilateral hearing 
loss. 

3. Evidence received since the June 1997 Board decision 
raises a reasonable possibility of substantiating the claim, 
and by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

4. Bilateral hearing loss is etiologically related to noise 
exposure during the Veteran's active duty service.

5. Bilateral tinnitus is etiologically related to noise 
exposure during the Veteran's active duty service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a 
service connected back disability are not met. 38 U.S.C.A. §§ 
1101, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.71a, Diagnostic Codes 5003 to 5243 (2008).

2. The June 1997 Board decision is final. 38 U.S.C.A. § 7266 
(West 2002). 

3. New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

4. The criteria for a grant of service connection for 
bilateral sensorineural hearing loss are met. 38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2008).

5. The criteria for a grant of service connection for 
bilateral tinnitus are met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Regarding the claims of service connection for bilateral 
tinnitus and whether new and material evidence has been 
received to reopen a claim of service connection for hearing 
loss, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board has 
considered this legislation, but finds that, given the 
favorable actions taken below, no discussion of the VCAA at 
this point is required for these claims.

Before addressing the merits of the issue of an increased 
rating for a service connected back disability, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in March 2005, 
January 2006, and May 2008. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice in compliance with 
Vazquez-Flores, 22 Vet. App. 37 (2008) until the May 2008 
letter. Although this notification obligation was not met 
before initial RO decision in June 2005, the Board finds this 
timing error non-prejudicial since the Veteran was afforded 
an opportunity to respond in light of this notice before 
subsequent adjudication by the RO in the June 2008 
Supplemental Statement of the Case. See Shinseki v. Sanders, 
Slip Op. 07-1209 (2009). 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and private treatment records are 
associated with the claims file. The Veteran was afforded VA 
examinations for his back disability in April 2005 and 
February 2007. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his increased rating claim. All relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal has been obtained, and the case is ready for 
appellate review.

Analyses

Rating in excess of 10 percent for a service connected back 
disability

The Veteran asserts that his service connected back 
disability warrants a rating in excess of 10 percent. The 
preponderance of the evidence is against the claim, and it is 
denied. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board must consider a Veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§  4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a Veteran. In accordance, the 
Veteran's reports of pain have been considered in conjunction 
with the Board's review of the limitation of motion 
diagnostic codes.

The Veteran's service connected back disability is presently 
rated as 10 percent disabling under Diagnostic Codes 5003-
5237. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 to 5237 
(2008). 

Regulations pertaining to the criteria for evaluating 
disorders of the spine, including degenerative disc disease 
of the thoracic and lumbosacral spine, evaluated under 
Diagnostic Code 5242, provide for the assignment of 
disability ratings based upon a General Rating Formula for 
Diseases and Injuries of the Spine. This formula assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is for assignment upon a 
showing of forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height. 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. Id. 

A 30 percent rating is for assignment for favorable ankylosis 
of the entire cervical spine. A 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. Id.

A 50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation. Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2008).

Since the record indicates the Veteran has arthritis in his 
spine, the Board will consider Diagnostic Code 5003. 
38 C.F.R. § 4.71a, Diagnostic Code 5003. This Diagnostic Code 
provides that arthritis due to trauma, which is established 
by x-ray findings, is to be rated as degenerative arthritis. 
Id. Diagnostic Code 5003 states that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation. See 38 C.F.R. § 
4,71a, Diagnostic Codes 5003, 5010 (2008).

The term "incapacitating episode," used in the evaluation 
of degenerative disc disease, is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician. 38 C.F.R. § 
4.71a, DC 5243, Note (1).

The Veteran underwent an April 2005 VA spine examination. He 
reported experiencing back pain. However, he had no 
incapacitating episodes of pain and did not seek medical 
treatment. Upon physical examination, the examiner observed a 
normal gait. After obtaining X-rays, the examiner diagnosed 
chronic lumbar strain and degenerative arthritis of the 
lumbar spine. 

The Veteran underwent a second VA spine examination in 
February 2007. The Veteran reported having low back pain 
flare ups once a month. He described it as a stabbing pain. 
The pain did not radiate and there were no incapacitating 
episodes during the previous year. He had not missed work due 
to back pain. Upon physical examination, the spine curvature 
was normal and there was no tenderness upon palpation. 
Forward flexion measured 90 degrees and extension was 20 
degrees. The examiner did not observe weakness, fatigue, or 
incoordination upon movement. There was no additional loss of 
range of motion with additional movement. The examiner 
diagnosed low back strain. 

At January 2009 Travel Board hearing, the Veteran stated that 
his back "goes out" about every other week causing severe 
pain. By "goes out," the Veteran indicated that he would be 
unable to bend his back, and that he experienced pain, 
primarily in the lower back. He reported that the pain did 
not radiate, and he did not have bowel, bladder or 
masticatory dysfunction. He reported that he could bend and 
touch his toes. He used this motion to help re-align his 
back. He had not been prescribed bed rest as a result of his 
back pain. 

The Board finds that the evidence does not show the Veteran's 
back disability approximates the criteria for a rating in 
excess of 10 percent. 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5243 (2008). The record does not show the Veteran has a 
limitation of motion in his forward flexion of less than 60 
degrees or arthritis in two major joints. Indeed, at his last 
VA examination, the Veteran exhibited a full range of motion 
in forward flexion of his spine. Although the Veteran 
reported flare-ups of back pain, the evidence of record does 
not show that his back disability approximates the criteria 
necessary for a higher rating, such as increased limitation 
of motion or incapacitating episodes of back pain. The claim 
for a rating in excess of 10 percent for a back disability is 
denied. 

Petition to reopen a claim of service connection for 
bilateral hearing loss

The Veteran seeks to reopen his service connection claim for 
bilateral hearing loss. Because new and material evidence has 
been received, the petition to reopen is granted.

In a June 1997 Board decision, the Board denied the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss. VA sent notice of the decision to the Veteran 
at his last address of record. The Veteran did not appeal the 
Board's determination. Therefore, the June 1997 Board 
decision became final. See 38 U.S.C.A. § 7266.

In February 2005, the Veteran requested to reopen his claim 
of entitlement to service connection for bilateral hearing 
loss.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 1997, the Board denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
because of lack of evidence of a current hearing loss 
disability as defined by VA. 38 C.F.R. § 3.385. 

Since the June 1997 Board decision, the Veteran submitted 
August 2005 and February 2009 private medical records 
concerning his hearing loss disability. The February 2009 
private medical records showed right ear hearing of 70 
decibels (db) at 4000 hertz (Hz) and left ear hearing of 65 
db at 4000 Hz. These results meet the VA definition of a 
hearing loss disability. Id. Additionally, the February 2009 
private medical records included a positive medical opinion 
between in-service noise exposure and the current hearing 
loss. 

The Board finds that the August 2005 and February 2009 
private medical records are new and material evidence since 
they were not previously considered in the last final prior 
decision and they relate to unestablished facts necessary to 
substantiate the claim. The petition to reopen is granted. 
38 C.F.R. § 3.156. 

Service connection for bilateral hearing and bilateral 
tinnitus

The Veteran contends that his diagnosed hearing loss and 
tinnitus are the result of noise exposure during active 
military service. The medical evidence supports his 
contentions, and service connection for bilateral hearing 
loss and bilateral tinnitus is granted. 

Service connection will be granted if it is shown that a 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
for VA purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. Id.

The Veteran's service treatment records from 1989 to 1994 
show mild high frequency hearing loss of the right ear, but 
not of a severity to meet VA's definition of hearing loss. 
Id. There are no findings or complaints concerning additional 
hearing loss or tinnitus. Nevertheless, laws and regulations 
do not require in-service complaints of or treatment for 
hearing loss disability or tinnitus in order to establish 
service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992). Throughout the record and in the January 2009 
Travel Board hearing, the Veteran reports that he had noise 
exposure from jet aircraft while flying during his active 
service in the Navy. The Veteran is competent to report in 
service noise exposure. Charles v. Principi, 16 Vet. App. 370 
(2002). The Board accepts the Veteran's testimony regarding 
in-service noise exposure as credible.

The remaining questions are whether the Veteran has a 
disability for VA purposes and if so, whether such 
disabilities are linked to the reported in-service noise 
exposure. See Pond, supra.; Rose v. West, 11 Vet. App. 169, 
171 (1998) ((Observing that the essential components of a 
successful claim of service connection are (1) evidence of an 
injury in military service or a disease that began in or was 
made worse during military service or one which would qualify 
for presumptive service connection; (2) competent evidence of 
a current physical or mental disability; and, (3) competent 
evidence of a relationship between the Veteran's current 
disability and the in-service event)). As detailed below, the 
answers to both questions are in the affirmative. 

First, VA defines impaired hearing as when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz is 40 dB or greater. As previously mentioned, private 
medical records from February 2009 showed right ear hearing 
of 70 dB at 4000 Hz and left ear hearing of 65 dB at 4000 Hz. 
The Board finds that the medical evidence showed bilateral 
hearing loss as defined by VA. See id. Regarding the tinnitus 
claim, both August 2005 and February 2009 private medical 
records reflect complaints of tinnitus in both ears. In 
addition at the January 2009 Travel Board hearing the Veteran 
reported experiencing tinnitus during service and following 
separation. The Veteran is competent to report about 
experiencing tinnitus symptoms. Charles, supra.  (citing 
Caluza, supra.; see also Layno v. Brown, 6 Vet.App. 465, 469-
70 (1994) (lay evidence is competent to establish features or 
symptoms of injury or illness). The Board finds the Veteran's 
reports of current bilateral tinnitus credible.

Since the evidence shows current bilateral hearing loss and 
bilateral tinnitus, the issue becomes whether these 
disabilities are related to active military service. In 
February 2009 private medical notes, J.L., MD opined that the 
Veteran's hearing loss and tinnitus was induced by noise 
exposure from jet aircraft during active service. He cited 
audiology reports performed during the time of noise exposure 
to support his opinion. 



The factual basis of Dr. J.L.'s opinion, as treating 
physician, is substantiated. Service treatment records from 
May 1989, March 1991, and January 1994 showed a diagnosis of 
mild high frequency hearing loss, right ear. Van Slack v. 
Brown, 5 Vet. App. 499 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

The Board finds that Dr. J.L.'s February 2009 opinion 
provides competent medical evidence establishing an etiology 
between noise exposure during active service and the current 
bilateral hearing and tinnitus experienced by the Veteran. 
Service connection for bilateral hearing loss and bilateral 
tinnitus is granted. 


ORDER

A rating in excess of 10 percent for a service connected back 
disability is denied. 

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


